DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 8, 2018 and June 26, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of the Claims
Claims 4-7 have been amended.
Claims 1-9 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Agroforest Syst. 80: 333-340, 2010).
The claims read on a method for hydroponic plant cultivation under high salinity environment, comprising a cultivation step of hydroponically growing a plant with a cultivation solution having a sodium chloride concentration of 1% by mass or more, during which a salt resistance imparting agent treatment is performed at least once by bringing a salt tolerance imparting agent into contact with at least a part of a root of the plant, thereby maintaining salt tolerance of the plant (claim 1). Limitations include wherein the salt tolerance imparting treatment is a treatment of soaking at least a part of the root of the plant into a treatment solution which contains the salt tolerance imparting agent, and has a sodium chloride concentration of 1% by mass or more (claim 2); and wherein at least a part of the root of the plant is held in the treatment solution for 1 hour or more (claim 3). 
With regard to claim 1, Lee et al teach a method for hydroponic plant cultivation under high salinity environment comprising a cultivation step of hydroponically growing a plant with a cultivation solution having a sodium chloride concentration of 1% by mass 
With regard to claim 2, Lee et al teach soaking the roots of the plant in a nutrient solution (i.e., a treatment solution) containing a salt tolerance imparting agent (i.e., silicon) that has a sodium chloride concentration of 1% by mass or more (i.e., 80 mM of sodium chloride). See, for example, page 334, second column, first paragraph where it teaches placing twenty day old seedlings in a hydroponic environment. 
With regard to claim 3, Lee et al teach the root being held in the treatment solution for an hour or more. See, for example, page 334, second column, first paragraph where it teaches that plants were in the hydroponic environment for at least 14 day.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Agroforest Syst. 80: 333-340, 2010), in view of Nautiyal et al (Plant Physiology and Biochemistry 66: 1-9, 2013), further in view of Kratky (Proc. IS on Soilless Culture and Hydroponics. Acta Hort. 843, ISHS. pp. 65-71. 2009).
The claims read on a method for hydroponic plant cultivation under high salinity environment, comprising a cultivation step of hydroponically growing a plant with a cultivation solution having a sodium chloride concentration of 1% by mass or more, during which a salt resistance imparting agent treatment is performed at least once by bringing a salt tolerance imparting agent into contact with at least a part of a root of the plant, thereby maintaining salt tolerance of the plant (claim 1). Limitations include wherein the salt tolerance imparting treatment is a treatment of soaking at least a part of the root of the plant into a treatment solution which contains the salt tolerance imparting agent, and has a sodium chloride concentration of 1% by mass or more (claim 2); wherein at least a part of the root of the plant is held in the treatment solution for 1 hour or more (claim 3); wherein the salt tolerance imparting agent comprises at least one microorganism (claim 5); wherein the salt tolerance imparting agent comprises at least one microorganism that imparts the salt tolerance to the plant by adhering to the root, and the concentration of the microorganism in the treatment solution is 103 CFU/mL or more (claim 6); using a hydroponic cultivation apparatus comprising a cultivation tank for storing the cultivation solution, a cultivation pot for accommodating the plant, and a float having one or more through-holes for fitting the cultivation pot, which is floated on the surface of the cultivation solution (claim 7); wherein the salt tolerance imparting treatment comprises a water level adjustment step of adjusting an amount of water in 
With regard to claim 1, Lee et al teach a method for hydroponic plant cultivation under high salinity environment comprising a cultivation step of hydroponically growing a plant with a cultivation solution having a sodium chloride concentration of 1% by mass or more, during which a salt resistance imparting treatment is performed by bringing a salt tolerance imparting agent into contact with a root of the plant. See, for example, page 334, second column, bridging paragraph where it teaches growing soybean plants hydroponically in a nutrient solution (i.e., a cultivation solution) wherein said nutrient solution has 80 mM of sodium chloride (i.e., a sodium chloride concentration of 1% by mass or more) and a salt resistance imparting agent (i.e., silicon) wherein the salt tolerance imparting agent is in contact with the soybean roots. See, for example, the ‘Abstract’ and page 336, first column, second paragraph where it teaches that silicon was added to the hydroponically grown soybeans and alleviated the detrimental effects of salinity stress on growth and development of the soybean plants. 

With regard to claim 3, Lee et al teach the root being held in the treatment solution for an hour or more. See, for example, page 334, second column, first paragraph where it teaches that plants were in the hydroponic environment for at least 14 day.
With regard to claim 8, Lee et al teach a salt tolerance imparting treatment comprising mixing a salt tolerance imparting agent into a cultivation solution and allowing the roots of the plant to be in contact with the salt tolerance imparting agent. See, for example, page 334, second column, first paragraph where it teaches placing twenty day old seedlings in a hydroponic environment that has silicon (i.e., the salt tolerance imparting agent) in a nutrient solution (i.e., the cultivation solution). Lee et al are silent with regard to the adjusting an amount of water in the cultivation tank to be smaller than that in the cultivation step; however, the amount of water in the cultivation step would not make the claimed invention nonobvious over the prior art because the invention would not perform any differently based on the amount water in the cultivation step.

Lee et al do not teach the limitations of claims 4-7 and 9.

Bacillus amyloliquefaciens) increased plant growth and salt tolerance in rice. Also, see, for example, page 3, second column, first paragraph and Figure 2D where it teaches that the presence of the microorganism SN13 alleviated the negative effect of salt.
With regard to claim 6, Nautiyal et al teach a salt tolerance imparting agent comprising at least one microorganism that imparts salt tolerance of a plant by adhering to the root and the concentration of the microorganism is 103 CFU/mL or more. See, for example, page 3, second column, first paragraph to page 4, first column, bridging paragraph where it teaches colonization of the SN13 microorganism on the roots at a concentration of 9.0 x 104 CFU/g and 3.0 x 107 CFU/g under hydroponic conditions.
With regard to claims 7 and 9, Kratky teaches a cultivation tank for storing cultivation solution, a cultivation pot for plants and a float having through-holes for fitting the cultivation pot. See, for example, Figure 4. Kratky is silent with regard to a treatment step of cultivating the plant for at least one hour after the transfer step, while allowing the root of the plant to be in contact with the salt tolerance imparting agent (i.e., the second step of claim 9); however, both Lee et al and Nautiyal et al teach allowing the roots of the plant to be in contact with a salt tolerance imparting agent. For Lee et al see, for example, page 334, second column, bridging paragraph where it teaches growing soybean plants hydroponically in a nutrient solution (i.e., a cultivation solution) wherein said nutrient solution has 80 mM of sodium chloride (i.e., a sodium chloride concentration of 1% by mass or more) and a salt resistance imparting agent (i.e., silicon) 4 CFU/g and 3.0 x 107 CFU/g under hydroponic conditions.
With regard to claim 4, none of the references teach wherein the treatment solution further comprises magnesium chloride in an amount of 0.5% by mass or less; however, the substitution of an equivalent doing the same thing by substantially the same means does not make the invention nonobvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the cited references to arrive at the claimed invention because Lee et al and Nautiyal et al teach adding salt tolerance imparting agents to cultivation solutions to hydroponically grow plants in high saline environments and Kratky teaches methods of growing plants in hydroponic cultivation apparatuses. One of ordinary skill in the art would have been motivated to combine and modify these references because Lee et al and Nautiyal et al teach how salt tolerance imparting agents can alleviate the detrimental effects of salinity stress on growth and development of plants.

Conclusion
Claims 1-9 have been rejected.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661